DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 06/03/2022.  Claims 1-6 are pending and have been examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halna (U.S. 2013/0321701) in view of Kikuchi (JP. 2012164319).
Regarding claim 1 Halna teaches: A display control method ([0002]... “video display systems, more particularly to multi projector video systems”) comprising: 
outputting, by at least one video output device, M videos, M being an integer larger than or equal to 1 (Fig. 1; [0095] ... “A video source device 100 provides a global video frame data 110S line by line, starting from the top left of the source frame”); 
if M<N, displaying the M videos in each of M sub-areas by respectively assigning each of the M videos to each of the M sub-areas obtained by dividing a single large area in which an image is displayed by N display devices (Fig. 1; [0088] ... “display devices 102, 103, 104 and 105”), N being an integer larger than or equal to 2 ([0090]... “In the exemplary system described, video input (4k2k video) is provided by a video source device 100 to one video projector of the system. This video projector, referred to as the master video projector 102, is able to manage the cutting of video, e.g. comprising a global source frame 110S, into four 1080p HD streams or sub-frames, and the creating of a blending area, comprising an overlapping area, in order to compensate chrominance and luminance between the video projectors102, 103, 104 and 105”).
Halna does not explicitly teach: if M=N, displaying each of the M videos by assigning each of the M videos to each of N display areas corresponding to the N display devices respectively.
However, Kikuchi teaches: if M=N, displaying each of the M videos by assigning each of the M videos to each of N display areas corresponding to the N display devices respectively (claim 1...An image display control method in an image supply device for supplying images to N (N is an integer of 2 or more) image display devices, (A) N display areas corresponding to the N image display devices are formed in a display unit different from the image display device, and the N display images displayed by the image supply device and the N display images are displayed. Arranging the N display areas in the display unit so that a one-to-one correspondence relationship with the display area is visually recognized; (B) supplying the image displayed in each display area to the corresponding image display device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Halna to incorporate the teaching of Kikuchi to display each of the M videos by assigning each of the M videos to each of N display areas respectively. The motivation of combining these analogous arts is to provide a multi projector (MP) arrangement, capable of distributing sub-frames of images between a plurality of VP (video projectors) ([0004]).

Regarding claim 2, the combination of Halna` and Kikuchi teaches the invention of claim 1 as discussed above. Halna further teaches: wherein two or more of the M videos are output from one of the video output devices (see Fig. 1; [0090]).

Regarding claim 5, Halna teaches: A display device ([0001] ... “image display control in an image supply device and an image display device”) comprising: 
a communication interface ([0088] ... “The video system 10 comprises a plurality of communication and display devices”) which communicates with at least one video output device which outputs M videos M being an integer larger than or equal to 1 (Fig. 1; [0095] ... “A video source device 100 provides a global video frame data 110S line by line, starting from the top left of the source frame”), and N-1 external display devices N being an integer larger than or equal to 2 (Fig. 1; [0088] ... “display devices 102, 103, 104 and 105”) and at least one processor ([0147] A processor, e.g. CPU 1201) programmed to execute if M<N , respectively assigning each of the M videos to each of M sub-areas obtained by dividing a single large area in which an image is displayed by the display device and the N-1 external display devices ([0090]... “In the exemplary system described, video input (4k2k video) is provided by a video source device 100 to one video projector of the system. This video projector, referred to as the master video projector 102, is able to manage the cutting of video, e.g. comprising a global source frame 110S, into four 1080p HD streams or sub-frames, and the creating of a blending area, comprising an overlapping area, in order to compensate chrominance and luminance between the video projectors102, 103, 104 and 105”).
Halna does not explicitly teach: if M=N, respectively assigning each of the M videos to each of N display areas corresponding to the display device and the N-1 external display devices.
However, Kikuchi teaches: if M=N, respectively assigning each of the M videos to each of N display areas corresponding to the display device and the N-1 external display devices (claim 1...An image display control method in an image supply device for supplying images to N (N is an integer of 2 or more) image display devices, (A) N display areas corresponding to the N image display devices are formed in a display unit different from the image display device, and the N display images displayed by the image supply device and the N display images are displayed. Arranging the N display areas in the display unit so that a one-to-one correspondence relationship with the display area is visually recognized; (B) supplying the image displayed in each display area to the corresponding image display device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Halna to incorporate the teaching of Kikuchi to respectively assigning each of the M videos to each of N display areas corresponding to the display device and the N-1 external display devices if M=N. The motivation of combining these analogous arts is to provide a multi projector (MP) arrangement, capable of distributing sub-frames of images between a plurality of VP (video projectors) ([0004]).

Claim 6 is a video output device claim for performing the method steps of claim 1. As such, claim 6 is similar in scope and content to claim 1 above, and is therefore rejected under similar rationale as presented against claim 1 above.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A display control method having all the claimed features of applicant's invention, specifically including “if N < M, displaying each of N-1 videos out of the M videos by each of N-1 display devices out of the N display devices respectively by assigning each of the N-1 videos to each of the N-1 display devices; and displaying each of M-N+1 videos excepting the N-1 videos from the M videos in each of sub-areas obtained by dividing a display area of one display device out of the N display device into M-N+1, the one display device being different from the N-1 display device, by assigning each of the M-N+1 videos to each of the sub-areas of the one display device respectively”, as set forth in claim 3. 
Claim 4 is objected to by virtue of its dependency on objected claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622